DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 objected to because of the following informalities:  

As per Claim 8:
Line 4, the phrase “wherein the communication paths connected to a corresponding adapter” should be --wherein the communication paths are connected to a corresponding adapter-- for proper grammar.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al., hereinafter Sultenfuss, US Publication No. 2020/0083740 in view of Cha, US Publication No. 2007/0025128.

Regarding Claim 1, Sultenfuss teaches a multi-power management system, comprising: 
a plurality of adapters, configured to receive an external alternating current power source and provide a plurality of power supplies (Sultenfuss Figs. 1 and 3 and paragraphs [0062] and [0082], see plurality of DC adaptors that receive an AC power source and provide an output DC power);
a plurality of communication paths, connected to a corresponding adapter of the adapters respectively (Sultenfuss Fig. 1 and paragraph [0062], see power bus 142 that provides n communication paths to the n power adapters); and 
an electronic device (Sultenfuss Fig. 1 and paragraph [0038], see information handling system comprising an electronic device), comprising: 
a selection module, coupled to the adapters via the communication paths (Sultenfuss Fig. 3 and paragraph [0087], see plurality of configurable links that are connected to the adapters via the power bus and are enabled or disabled via the system power control in the embedded controller); and 
a controller, coupled to the selection module (Sultenfuss Figs. 1 and 3 and paragraphs [0055] and [0084], see system power control in the embedded controller that is coupled to the configurable links) and configured to communicate with the adapters via the selection module to acquire power values of the power supplies provided by the adapters (Sultenfuss paragraph [0062], wherein the information handling system communicates with the DC adapters through the power bus, communications including information regarding power delivery capabilities as taught in paragraph [0078]), and when the electronic device enters a power-off state, provide an instruction according to a required power value of the electronic device in the power-off state and the power values of the power supplies (Sultenfuss paragraph [0075], wherein based on the operating state of the information handling system, including lower power off states such as standby, hibernation, etc…, a single DC power source may be selected to provide power while other power sources are disabled), 
wherein based on the instruction, the selection module selects at least one of the adapters to provide at least one of the power supplies (Sultenfuss paragraph [0075], wherein based on the operating state of the information handling system, including lower power off states such as standby, hibernation, etc…, a single DC power source may be selected to provide power while other power sources are disabled), receives the at least one of the power supplies (Sultenfuss Fig. 1 and paragraphs [0047] and [0062], wherein the power supplied by the DC adapters is provided to the power bus).  
Sultenfuss does not explicitly teach provides a control signal via at least one of first communication paths of the communication paths to at least one of unselected adapters of the adapters, so as to stop the at least one of unselected adapters receiving the external alternating current power source according to the control signal.
provides a control signal via at least one of first communication paths of the communication paths to at least one of unselected adapters of the adapters, so as to stop the at least one of unselected adapters receiving the external alternating current power source according to the control signal (Cha Figs. 2 and 4 and paragraphs [0042]-[0043], wherein adapters are disabled through the use of a switch and control signal from a power controller controlling the switch that prevents the AC power from being input to the converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 2, Sultenfuss further teaches wherein each of the adapters comprises: 
a converter, configured to receive the external alternating current power source, and convert the external alternating current power source into one of the power supplies (Sultenfuss paragraph [0082], wherein the adapters include AC/DC converters).

Regarding Claim 3, Sultenfuss does not explicitly teach wherein the converter is disabled according to the control signal, so that the converter stops receiving the external alternating current power source.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 4, Sultenfuss does not explicitly teach wherein 
a first adapter of the adapters comprises a power switch, 
the power switch is coupled to the converter of the first adapter, 
the first adapter receives the external alternating current power source via the power switch, and converts the external alternating current power source by using the converter of the first adapter to provide a first power supply of the power supplies, and 
the power switch is switched off according to the control signal, so that the first adapter stops receiving the external alternating current power source.
Cha teaches a first adapter of the adapters comprises a power switch (Cha Fig. 2, see AC SWITCH), 

the first adapter receives the external alternating current power source via the power switch, and converts the external alternating current power source by using the converter of the first adapter to provide a first power supply of the power supplies (Cha Fig. 2, wherein the AC power is converted to a DC power by the RECTIFYING CIRCUIT through the AC SWITCH), and 
the power switch is switched off according to the control signal, so that the first adapter stops receiving the external alternating current power source (Cha Fig. 2 and paragraph [0042], wherein the AC switch is controlled by the control signal to prevent the AC power from being received by the RECTIFYING CIRCUIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 5, Sultenfuss further teaches wherein the controller is further configured to determine whether a total power supply value of the at least one power supply provided by the at least one selected adapter is less than the required power value (Sultenfuss paragraph [0085], wherein analysis and evaluations are made based 
when the total power supply value is less than the required power value, the controller instructs the selection module to increase a quantity of the at least one selected adapter (Sultenfuss paragraph [0085], wherein based on the load requirements, multiple adapters may be selected to provide the required power), and 
when the total power supply value is greater than the required power value, the controller stops, according to the power value of the at least one power supply provided by the at least one selected adapter, one of the at least one selected adapter from receiving the external alternating current power source (Sultenfuss paragraphs [0090]-[0092], wherein based on the load requirements due to power state changes, such as in the case of a transition to a lower power state, the number of adapters supplying power may reduced).

Regarding Claim 6, Sultenfuss further teaches wherein the electronic device further comprises: 
a battery module (Sultenfuss Fig. 1 and paragraph [0058], see internal battery); and 
a charger, coupled to the selection module, the controller, and the battery module, and configured to receive a direct current power source via the selection module, convert the direct current power source into a charging power source in response to control of the controller, and provide the charging power source to the 
the direct current power source is associated with at least one of the power supplies, wherein the required power value comprises a power value required for charging the battery module (Sultenfuss paragraphs [0058] and [0067], wherein the DC power for charging is provided by the DC power source adapters, which is controlled based on data regarding required power input to charge the internal battery).

Regarding Claim 7, Sultenfuss further teaches wherein the controller is further configured to determine whether the battery module reaches a charge saturation state (Sultenfuss paragraphs [0057] and [0065]-[0067], wherein parameters are monitored and provided to the embedded controller, including battery states of charge), and 
when the battery module reaches the charge saturation state, the controller instructs the selection module to stop the adapters from receiving the external alternating current power source (Sultenfuss paragraph [0058], wherein the input power is controlled to prevent overcharging, such as when the battery is fully charged, by stopping or disabling charging).

Regarding Claim 8, Sultenfuss teaches a multi-power management method, adapted to a multi-power management system, wherein the multi-power management system comprises a plurality of adapters, a plurality of communication paths and an electronic device (Sultenfuss Fig. 1 and paragraph [0038], see DC adaptors, power bus, and information handling system comprising an , wherein the communication paths connected to a corresponding adapter of the adapters respectively (Sultenfuss Fig. 1 and paragraph [0062], see power bus 142 that provides n communication paths to the n power adapters), wherein the electronic device comprises a selection module (Sultenfuss Fig. 3 and paragraph [0087], see plurality of configurable links) and a controller (Sultenfuss Fig. 1 and paragraph [0055], see embedded controller), the selection module is coupled to the adapters via the communication paths (Sultenfuss Fig. 3 and paragraph [0087], wherein the plurality of configurable links are connected to the adapters via the power bus and are enabled or disabled via the system power control in the embedded controller), the adapters receive an external alternating current power source according to a plurality of control signals and provide a plurality of power supplies (Sultenfuss Fig. 3 and paragraph [0082], see plurality of DC adaptors that receive an AC power source and provide an output DC power), and the multi-power management method comprises: 
acquiring, by the controller, power values of the power supplies provided by the adapters via the selection module (Sultenfuss paragraph [0062], wherein the information handling system communicates with the DC adapters through the power bus and acquires information regarding power delivery capabilities as taught in paragraph [0078]); 
when the electronic device enters a power-off state, providing an instruction, according to a required power value of the electronic device in the power-off state and the power values of the power supplies (Sultenfuss paragraph [0075], wherein based on the operating state of the information handling system, ,
selecting, by the selection module, at least one of the adapters to provide at least one of the power supplies based on the instruction (Sultenfuss paragraph [0075], wherein based on the operating state of the information handling system, including lower power off states such as standby, hibernation, etc…, a single DC power source may be selected to provide power while other power sources are disabled); 
receiving, by the selection module, the at least one of the power supplies based on the instruction (Sultenfuss Fig. 1 and paragraphs [0047] and [0062], wherein the power supplied by the DC adapters is provided to the power bus and the configurable links).
Sultenfuss does not explicitly teach providing, by the selection module, a control signal via at least one of first communication paths of the communication paths to at least one of unselected adapters of the adapters based on the instruction, so as to stop the at least one of unselected adapters receiving the external alternating current power source according to the control signal.
Cha teaches providing, by the selection module, a control signal via at least one of first communication paths of the communication paths to at least one of unselected adapters of the adapters based on the instruction, so as to stop the at least one of unselected adapters receiving the external alternating current power source according to the control signal (Cha Figs. 2 and 4 and paragraphs [0042]-[0043], wherein adapters are disabled through the use of a switch and control signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 9, Sultenfuss further teaches wherein each of the adapters comprises a converter (Sultenfuss paragraph [0082], wherein the adapters include AC/DC converters), and the multi-power management method further comprises: 
converting the external alternating current power source into one of the power supplies by using the converter (Sultenfuss paragraph [0082], wherein AC/DC converters convert AC power into DC power).

Regarding Claim 10, Sultenfuss further teaches wherein each of the adapters comprises a converter (Sultenfuss paragraph [0082], wherein the adapters include AC/DC converters).
Sultenfuss does not explicitly teach the step of providing the control signal via at least one of first communication paths of the communication paths to the at least one of unselected adapters of the adapters based on the instruction, so as to stop the at least 
disabling the converter according to the control signal to stop the converter from receiving the external alternating current power source.
Cha teaches the step of providing the control signal via at least one of first communication paths of the communication paths to the at least one of unselected adapters of the adapters based on the instruction, so as to stop the at least one of unselected adapters receiving the external alternating current power source according to the control signal comprises: 
disabling the converter according to the control signal to stop the converter from receiving the external alternating current power source (Cha Fig. 2 and paragraph [0034], wherein the converter is disabled according to a control signal preventing the AC power source from being input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 11, Sultenfuss does not explicitly teach wherein a first adapter of the adapters comprises a power switch, the first adapter receives the external alternating current power source via the power switch and converts the external 
switching off the power switch according to the control signal, so that the first adapter stops receiving the external alternating current power source.
Cha teaches wherein a first adapter of the adapters comprises a power switch (Cha Fig. 2, see AC SWITCH), the first adapter receives the external alternating current power source via the power switch and converts the external alternating current power source to provide a first power supply of the power supplies (Cha Fig. 2, wherein the AC power is converted to a DC power by the RECTIFYING CIRCUIT through the AC SWITCH), and the step of providing the control signal via at least one of first communication paths of the communication paths to the at least one of unselected adapters of the adapters based on the instruction, so as to stop the at least one of unselected adapters receiving the external alternating current power source according to the control signal comprises: 
switching off the power switch according to the control signal, so that the first adapter stops receiving the external alternating current power source (Cha Fig. 2 and paragraph [0042], wherein the AC switch is controlled by the control signal to prevent the AC power from being received by the RECTIFYING CIRCUIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to 

Regarding Claim 12, Sultenfuss further teaches: 
determining whether a total power supply value of the at least one power supply provided by the at least one selected adapter is less than the required power value (Sultenfuss paragraph [0085], wherein analysis and evaluations are made based on the system load as to how many power supplies are required to provide the desired power); 
when the total power supply value is less than the required power value, increasing a quantity of the at least one selected adapter (Sultenfuss paragraph [0085], wherein based on the load requirements, multiple adapters may be selected to provide the required power); 
when the total power supply value is greater than the required power value, stopping, according to the power value of the at least one power supply provided by the at least one selected adapter, one of the at least one selected adapter from receiving the external alternating current power source (Sultenfuss paragraphs [0090]-[0092], wherein based on the load requirements due to power state changes, such as in the case of a transition to a lower power state, the number of adapters supplying power may reduced).



Regarding Claim 14, Sultenfuss further teaches determining whether the battery module reaches a charge saturation state (Sultenfuss paragraphs [0057] and [0065]-[0067], wherein parameters are monitored and provided to the embedded controller, including battery states of charge); and 
when the battery module reaches the charge saturation state, stopping the adapters from receiving the external alternating current power source (Sultenfuss paragraph [0058], wherein the input power is controlled to prevent overcharging, such as when the battery is fully charged, by stopping or disabling charging).

Response to Arguments

Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “the selection module selects at least one of the 
Examiner first directs Applicant to Fig. 3 and paragraph [0087], wherein a plurality of configurable links are described that are connected to the adapters via the power bus and are enabled or disabled via the system power control in the embedded controller.  These configurable links may therefore be interpreted to be the selection module, as they operate to provide a selection of the adapters to supply power.
Continuing on in Cha Figs. 2 and 4 and paragraphs [0042]-[0043], Cha teaches that adapters are disabled through the use of a switch and control signal from a power controller controlling the switch that prevents the AC power from being input to the converter.  That is, a control signal is provided along the path between the adapter and the power controller, e.g. power bus, to control a switch that enables or disables the adapter from receiving an alternating current power source.
This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.